Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claim such as requiring alternately closing and opening the on-off valve while a gas passage from the BTO to the merging point is open would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claim 1 requiring alternately closing and opening the on-off valve while a gas passage from the BTO to the merging point is open raises new issues that would require further consideration and/or search by the Examiner because such a limitation was not previously required and the inclusion of the claims would change the basis of the rejection.  

Continuation of Box 12:
	Applicant’s arguments, see pages 5-6 are directed to the newly proposed features and since the amendment is not entered, these arguments will not be addressed herein.

While Shimizu does not use the BTO delivery system, since they indicate that the flow rate can be controlled using an APR, similar benefits would be expected with the BTO system of Fondurulia, i.e. controlling flow rate, even if not using a first APR since the second one is used for flow rate and the first is used for concentration. Additionally, using a first APR in the process of Fondurulia to control the carrier gas would also be expected to control the concentration of the precursor because it will control how much carrier gas is provided to the BTO system and therefore how dilute the precursor gas will be. Additionally, Fondurulia indicates that the gas delivery process can be used in the BTO configuration (external gas flow, see for e.g. 0096 and Fig. 19) or that a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718